         0:20-cv-00164-JFA      Date Filed 04/23/20     Entry Number 11      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

    Derekee Montez Johnson, # 1456736,                  C/A No. 0:20-cv-0164-JFA-BM

                                   Plaintiff,

    v.
                                                                    ORDER
    The State of South Carolina,
                                   Defendant.


         Plaintiff, Derekee Montez Johnson, # 1456736, a self-represented prisoner, brings

this action alleging violations of his constitutional rights. In accordance with 28 U.S.C. §

636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), the case was referred to the Magistrate

Judge for initial review.

         Plaintiff filed his complaint on January 16, 2020. (ECF No. 1). By order dated

February 18, 2020, the Magistrate Judge provided Plaintiff the opportunity to file an

amended complaint to correct deficiencies identified by the court which would warrant

summary dismissal. (ECF No. 6). Plaintiff failed to file an amended complaint or otherwise

correct the deficiencies.

         After reviewing the complaint and specifically advising Plaintiff of deficiencies in

his pleadings, the Magistrate Judge assigned to this action1 prepared a thorough Report and

Recommendation (“Report”). (ECF No. 8). Within the Report, the Magistrate Judge opines



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
      0:20-cv-00164-JFA       Date Filed 04/23/20      Entry Number 11     Page 2 of 3




that this action be dismissed without prejudice in accordance with Federal Rule of

Procedure 41. Id. The Report sets forth, in detail, the relevant facts and standards of law on

this matter, and this Court incorporates those facts and standards without a recitation.

       Plaintiff was advised of his right to object to the Report, which was entered on the

docket on March 30, 2020. Id. The Magistrate Judge required Plaintiff to file objections

or otherwise correct the previously identified deficiencies by April 13, 2020. Id. Plaintiff

failed to file objections or otherwise address the deficiencies in his complaint. Thus, this

matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, Plaintiff has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report

and prior orders indicates that the Magistrate Judge correctly concluded that the Plaintiff’s

action should be dismissed for failure to prosecute.

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference.

                                               2
     0:20-cv-00164-JFA      Date Filed 04/23/20   Entry Number 11     Page 3 of 3




(ECF No. 8). Consequently, this matter is summarily dismissed without prejudice pursuant

to Federal Rule of Procedure 41(b).

IT IS SO ORDERED.



April 23, 2020                                        Joseph F. Anderson, Jr.
Columbia, South Carolina                              United States District Judge




                                           3
